--------------------------------------------------------------------------------


LEASE


BY AND BETWEEN


BASS LAKE REALTY LLC,
as Landlord


AND


APA CABLES & NETWORKS. INC.,
as Tenant


DATED: MAY 31, 2006






PROPERTY : BASS LAKE BUSINESS CENTRE I, 5480 NATHAN LANE, PLYMOUTH, MN


--------------------------------------------------------------------------------



LEASE


THIS LEASE is made this 31st day of May, 2006 between Bass Lake Realty LLC, a
Delaware limited liability company ("Landlord"), and the Tenant named below.


ARTICLE I
BASIC TERMS


TENANT:
APA Cables & Networks, Inc., a Minnesota corporation
   
TENANT'S NOTICE ADDRESS:
5480 Nathan Lane, Suite 120
 
Plymouth, Minnesota 55442
 
Attn: Chris B Podzimek
   
LANDLORD'S NOTICE ADDRESS:
c/o Great Point Investors LLC
 
Two Center Plaza, Suite 410
 
Boston, MA 02108
 
Attn: Joseph A. Versaggi
     
with a copy to:
     
United Properties LLC
 
3500 American Boulevard West
 
Suite 200
 
Bloomington, MN 55431
 
Attn: Lisa Dongoske
     
Rent payments to be sent to:
 
United Properties
 
MI 65
 
PO Box 1150
 
Minneapolis, MN 55480-1150
   
PROPERTY:
Bass Lake Business Centre, 5480 Nathan Lane, Plymouth, MN (the "Building"),
together with the parking areas, landscaping, walkways and other improvements
related to the Building, as described on Exhibit A.
   
PREMISES:
Approximately Twenty-Nine Thousand Seven Hundred Thirty-Eight (29,738) rentable
square feet (9,284 square feet of which is office space, 4,499 square feet of
which is warehouse space, and15,955 space) located at the Building, as shown on
square feet of which is production/tech Exhibit B.
   
PROPERTY RENTABLE AREA:
Approximately Sixty-Three rentable square feet.
   
TENANT'S PRO RATA SHARE:
47.2%


--------------------------------------------------------------------------------




LEASE TERM:
Approximately eighty-nine (89) months beginning on the Lease Commencement Date
and ending on November 30, 2013.
   
LEASE COMMENCEMENT DATE:
July 1, 2006.
   
RENT COMMENCEMENT DATE:
November 1, 2006.
   
BASE RENT:
(a) From the Rent Commencement Date through and including the last day of the
first Lease Year, $203,110.54 per year; $16,925.88 per month;
     
(b) For the second Lease Year, $210,247.66 per year; $17,520.64 per month;
     
(c) For the third Lease Year, $217,384.78 per year; $18,115.40 per month;
     
(d) For the fourth Lease Year, $225,116.66 per year; $18,759.72 per month;
     
(e) For the fifth Lease Year, $232,551.16 per year; $19,379.26 per month;
     
(f) For the sixth Lease Year, $239,985.66 per year; $19,998.81 per month;
     
(g) For the seventh Lease Year, $247,122.78 per year; $20,593.56 per month; and
     
(h) For the last five months of the Term, five monthly payments, each in the
amount of $21,237.89.
   
LEASE YEAR:
Each successive twelve (12) month period comprising the Term, except that the
first (1st) Lease Year of the Term may be greater than twelve (12) months and
shall commence on the Lease Commencement Date and end on the last day of the
month in which the first (1st) anniversary of the Lease Commencement Date occurs
(unless the Lease Commencement Date occurs on the first day of a month, in which
case the first Lease Year shall end on the day before the first (1st)
anniversary of the Lease Commencement Date). Subsequent Lease Years shall
commence on the day after the last day of the first (1st) Lease Year or an
anniversary thereof, and shall end on each anniversary of the last day of the
first (1st) Lease Year.
   
SECURITY DEPOSIT:
An unconditional, irrevocable letter of credit in the amount of One Hundred
Thousand ($100,000) Dollars in the form attached hereto as Exhibit E, subject to
reduction as set forth in Section 14.14.


2

--------------------------------------------------------------------------------




PERMITTED USES:
Subject to applicable zoning, for general office, warehouse and
production/technical use, and for no other purpose whatsoever.
   
BROKERS:
United Properties LLC
 
3500 American Boulevard West
 
Suite 200
 
Bloomington, MN 55431
 
Attn: Mark Sims, Jon Yanta, and Bruce Hoberman
   
PARKING SPACES:
Eighty-Nine (89) unreserved spaces.



ARTICLE II
LEASE TERM


2.1
LEASE OF PREMISES FOR LEASE TERM.



Landlord hereby leases the Premises to Tenant and Tenant leases the Premises
from Landlord for the Lease Term, unless sooner terminated pursuant to the terms
hereof. Additionally, from June 1, 2006 until the date that is two (2) weeks
after substantial completion of Landlord's Work (as hereinafter defined),
Landlord grants to Tenant a license to use approximately 5,000 square feet of
warehouse space in a location determined by Landlord at the property known as
Eagle Lake Business Centre II, 10200 73rd Avenue, Maple Grove, MN, or Parkers
Lake Point III, 14305 21st Avenue. Plymouth, MN. Tenant's use and occupancy of
such warehouse space shall be subject to all of the terms and conditions of this
Lease, provided, however, Tenant shall not be required to pay any rent for such
use and occupancy, and Landlord may immediately terminate such license in the
event of any default by Tenant hereunder.


2.2
DELAY IN COMMENCEMENT.



If Landlord is unable to deliver the Premises on the Lease Commencement Date,
such date will be postponed to the date possession of the Premises is delivered
to Tenant (and all other dates herein shall likewise be recalculated). At
Landlord's request, Landlord and Tenant will execute a Memorandum of Acceptance
of Lease, in Landlord's customary form, setting forth the Lease Commencement
Date, Rent Commencement Date and Expiration Date of this Lease.


2.3
EARLY TERMINATION OPTION.



Provided no default exists or would exist but for the passage of time or the
giving of notice, or both, Tenant shall have the right to send to Landlord, on
or before March 1, 2011, written notice (the "Termination Notice") that Tenant
has elected to terminate the Term effective on November 30, 2011 (the "Early
Termination Date"). If Tenant elects to terminate the Term pursuant to the
immediately preceding sentence, the effectiveness of such termination will be
conditioned upon Tenant's paying to Landlord, contemporaneously with Tenant's
delivery of the Termination Notice to Landlord, an early termination fee (the
"Early Termination Fee") equal to the sum of (a) $77,517.04, (b) four (4) months
of Additional Rent due to Landlord pursuant to the terms hereof at the rate
payable during such fifth (5th) Lease Year, and (c) all unamortized transaction
costs, including but not limited to the four months free Base Rent provided
hereunder, brokerage commissions, costs of tenant improvements made by Landlord,
and legal fees; provided, however, if a replacement tenant occupies, pursuant to
the terms of a lease, the entire Premises, by February 1, 2012, Landlord will
refund to Tenant $38,758.52, plus two (2) months of Additional Rent due to
Landlord pursuant to the terms hereof at the rate payable during the fifth (5th)
Lease Year. The Early Termination Fee is consideration for Tenant's option to
terminate and will not be applied to rent or any other obligation of Tenant. If
Tenant exercises this early termination option, on or before the Early
Termination Date, Tenant shall vacate and surrender the Premises to Landlord
pursuant to the terms of the Lease, and, as of such Early Terminate Date, Tenant
shall no longer be responsible for Tenant's obligations under the terms of the
Lease, except for those provisions of the Lease that survive termination of the
Lease, and any obligations arising prior to the Early Termination Date.

3

--------------------------------------------------------------------------------



ARTICLE III
RENT


3.1
BASE RENT.



Commencing on the Rent Commencement Date, on the first day of each calendar
month during the Lease Term, Tenant will pay to Landlord the Base Rent in equal
monthly installments, in lawful money of the United States, in advance and
without offset, deduction prior notice or demand. The Base Rent is payable at
Landlord's Rent Payment Address or at such other place or to such other person
as Landlord may designate in writing from time to time. Payments of Base Rent
for any partial calendar month will be prorated. Base Rent for the first month
of the Term shall be paid on the date hereof.


3.2
ADDITIONAL RENT.



All sums payable by Tenant under this Lease other than Base Rent are "Additional
Rent"; the term "Rent" includes both Base Rent and Additional Rent. Landlord
will estimate in advance and charge to Tenant the following costs ("Total
Operating Costs"), which Tenant will pay with the Base Rent on a monthly basis
throughout the Occupancy Period: (i) all Real Property Taxes for which Tenant is
liable under Article 4, (ii) all utility costs (to the extent utilities are not
separately metered) for which Tenant is liable under Article 5, (iii) all
insurance premiums for which Tenant is liable under Article 6 and (iv) all
Operating Expenses for which Tenant is liable under Article 7 of this Lease.
Landlord may adjust its estimates of Total Operating Costs at any time based
upon Landlord's experience and reasonable anticipation of costs. Such
adjustments will be effective as of the next Rent payment date after notice to
Tenant. "Occupancy Period" means the period from the time Tenant first enters
the Premises, throughout the Lease Term and thereafter as long as Tenant remains
in the Premises.


After the end of each fiscal year during the Term, Landlord will deliver to
Tenant a statement setting forth, in reasonable detail, the Total Operating
Costs paid or incurred by Landlord during the preceding fiscal year and Tenant's
Pro Rata Share of such expenses. Within 30 days after Tenant's receipt of such
statement, there will be an adjustment between Landlord and Tenant, with payment
to or credit given by Landlord (as the case may be).


3.3
INTEREST AND LATE CHARGES.



Any Rent or other amount due to Landlord, if not paid when due, will bear
interest from the date due until paid at the rate of 10% per year, but not to
exceed the highest rate legally permitted. In addition, if any installment of
Rent or any other sums due from Tenant is not received by Landlord within 5 days
following the due date, Tenant will pay to Landlord a late charge equal to 5% of
such overdue amount. The parties hereby agree that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. Notwithstanding the foregoing, no interest shall accrue and
the late charge shall not be due for the first late payment in any rolling
twelve (12) month period.

4

--------------------------------------------------------------------------------



ARTICLE IV
PROPERTY TAXES


4.1
REAL PROPERTY TAXES.



Tenant will pay Tenant's Pro Rata Share of Real Property Taxes allocable to the
Occupancy Period. If Landlord receives a refund of any Real Property Taxes with
respect to which Tenant has paid Tenant's Pro Rata Share, Landlord will refund
to Tenant Tenant's Pro Rata Share of such refund after deducting therefrom all
related costs and expenses. "Real Property Taxes" means taxes, assessments
(special, betterment, or otherwise), levies, fees, rent taxes, excises,
impositions, charges, water and sewer rents and charges, and all other
government levies and charges, general and special, ordinary and extraordinary,
foreseen and unforeseen, which are imposed or levied upon or assessed against
the Property or any Rent. Real Property Taxes include Landlord's costs and
expenses of review and contesting any Real Property Tax. If at any time during
the Lease Term the present system of ad valorem taxation of real property is
changed so that in lieu of the whole or any part of the ad valorem tax on real
property, or in lieu of increases therein, Landlord is assessed a capital levy
or other tax on the gross rents received with respect to the Property or a
federal, state, county, municipal, or other local income, franchise, excise or
similar tax, assessment, levy, or charge (distinct from any now in effect)
measured by or based, in whole or in part, upon gross rents or any similar
substitute tax or levy, then all of such taxes, assessments, levies or charges,
to the extent so measured or based, will be deemed to be a Real Property Tax.


4.2
PERSONAL PROPERTY TAXES.



Tenant will pay directly all taxes charged against trade fixtures, furnishings,
equipment, inventory or any other personal property belonging to Tenant. Tenant
will use its best efforts to have personal property taxed separately from the
Property. If any of Tenant's personal property is taxed with the Property,
Tenant will pay Landlord the taxes for such personal property within 15 days
after Tenant receives a written statement from Landlord for such personal
property taxes.


ARTICLE V
UTILITIES


5.1
UTILITIES.



Tenant will promptly pay, directly to the appropriate supplier, the cost of all
natural gas, heat, cooling, energy, light, power, sewer service, telephone,
water, refuse disposal and other utilities and services supplied to the
Premises, together with any related installation or connection charges or
deposits (collectively, "Utility Costs") incurred during the Occupancy Period.
If any services or utilities are jointly metered with other premises, Landlord
will make a reasonable determination of Tenant's proportionate share of such
Utility Costs and Tenant will pay such share to Landlord. Landlord reserves the
right to participate in wholesale energy purchase programs and to provide energy
to the Premises through such programs so long as the cost to Tenant is
competitive.


ARTICLE SIX
INSURANCE


6.1.
TENANT'S INSURANCE.



Tenant, at its expense, will maintain the following insurance coverages during
the Occupancy Period:


(a)     Liability Insurance. Commercial general liability insurance insuring
Tenant against liability for bodily injury, property damage (including loss of
use of property) and personal injury at the Premises, including contractual
liability. Such insurance will name Landlord, its property manager, any
mortgagee, Great Point Investors LLC, and such other parties as Landlord may
designate, as additional insureds. The initial amount of such insurance will be
Five Million Dollars ($5,000,000) per occurrence and will be subject to periodic
increases reasonably specified by Landlord based upon inflation, increased
liability awards, recommendations of Landlord's professional insurance advisers,
and other relevant factors. The liability insurance obtained by Tenant under
this Section 6.1 will (i) be primary and (ii) insure Tenant's obligations to
Landlord under Section 6.4. The amount and coverage of such insurance will not
limit Tenant's liability nor relieve Tenant of any other obligation under this
Lease.

5

--------------------------------------------------------------------------------



(b)     Worker's Compensation Insurance. Worker's Compensation Insurance in the
statutory amount (and Employers' Liability Insurance) covering all employees of
Tenant employed or performing services at the Premises, in order to provide the
statutory benefits required by the laws of the state in which the Premises are
located.


(c)     Automobile Liability Insurance. Automobile Liability Insurance,
including but not limited to, passenger liability, on all owned, non-owned, and
hired vehicles used in connection with the Premises, with a combined single
limit per occurrence of not less than One Million Dollars ($1,000,000) for
injuries or death of one or more persons or loss or damage to property.


(d)     Personal Property Insurance. Personal Property Insurance covering
leasehold improvements paid for by Tenant and Tenant's personal property and
fixtures from time to time in, on, or at the Premises, in an amount not less
than 100% of the full replacement cost, without deduction for depreciation,
providing protection against events protected under "All Risk Coverage," as well
as against sprinkler damage, vandalism, and malicious mischief. Any proceeds
from the Personal Property Insurance will be used for the repair or replacement
of the property damaged or destroyed, unless the Lease Term is terminated under
an applicable provision herein. If the Premises are not repaired or restored in
accordance with this Lease, Landlord will receive any proceeds from the personal
property insurance allocable to Tenant's leasehold improvements.


6.2
LANDLORD'S INSURANCE.



During the Lease Term, Landlord will maintain in effect all risk insurance
covering loss of or damage to the Property in the amount of its replacement
value with such endorsements and deductibles as Landlord determines from time to
time. Landlord will have the right to obtain flood, earthquake, and such other
insurance as Landlord determines from time to time or is required by any
mortgagee of the Property. Landlord will not insure Tenant's fixtures or
equipment or building improvements installed or paid by Tenant. Landlord may
obtain commercial general liability insurance in an amount and with coverage
determined by Landlord insuring Landlord against liability with respect to the
Premises and the Property. The policy obtained by Landlord will not provide
primary insurance, will not be contributory and will be excess over any
liability insurance maintained by Tenant. Landlord will also maintain a rental
income insurance policy, with loss payable to Landlord. Tenant will pay Tenant's
Pro Rata Share of premiums for the insurance policies maintained by Landlord.
Any increase in the cost of Landlord's insurance due to Tenant's use or
activities at the Premises will be paid by Tenant to Landlord as Additional
Rent.


6.3
GENERAL INSURANCE PROVISIONS.



(a)  Any insurance which Tenant is required to maintain under this Lease will
include a provision which requires the insurance carrier to give Landlord not
less than 30 days' written notice prior to any cancellation or modification of
such coverage.


(b)  Prior to the earlier of Tenant's entry into the Premises or the Lease
Commencement Date, Tenant will deliver to Landlord an insurance company
certificate that Tenant maintains the insurance required by Section 6.1 and not
less than 20 days prior to the expiration or termination of any such insurance,
Tenant will deliver to Landlord renewal certificates therefor. Tenant will
provide Landlord with copies of the policies promptly upon request from time to
time.

6

--------------------------------------------------------------------------------



(c)   All insurance policies required under this Lease will be with companies
having a "General Policy Rating" of A -; X or better, as set forth in the most
current issue of the Best Key Rating Guide.


(d)    Without limiting the provisions of Section 6.4, Landlord and Tenant, on
behalf of themselves and their insurers, each hereby waives any and all rights
of recovery against the other, the agents, advisors, employees, members,
officers, directors, partners, trustees, beneficiaries and shareholders of the
other and the agents, advisors, employees, members, officers, directors,
partners, trustees, beneficiaries and shareholders of each of the foregoing
(collectively, "Representatives"), for loss of or damage to its property or the
property of others under its control, to the extent that such loss or damage is
covered by any insurance policy in force (whether or not described in this
Lease) at the time of such loss or damage, or required to be carried under this
Article 6. All property insurance carried by either party will contain a waiver
of subrogation against the other party to the extent such right was waived by
the insured party prior to the occurrence of loss or injury.


6.4
INDEMNITY.



To the fullest extent permitted by law, Tenant hereby waives all claims against
Landlord and its Representatives (collectively, the "Indemnitees") for damage to
any property or injury to or death of any person in, upon or about the Premises
or the Property arising at any time and from any cause. Tenant shall hold
Indemnitees harmless from and defend Indemnitees from and against all claims,
liabilities, judgments, demands, causes of action, losses, damages, costs and
expenses, including reasonable attorney's fees, for damage to any property or
injury to or death of any person arising from (i) the use or occupancy of the
Premises by Tenant or persons claiming under Tenant, except such as is caused by
the sole negligence or willful misconduct of Landlord, its agents, employees or
contractors, (ii) the negligence or willful misconduct of Tenant in, upon or
about the Properly, or (iii) any breach or default by Tenant under this Lease.


ARTICLE VII
OPERATING EXPENSES


7.1
OPERATING EXPENSES.



Tenant will pay Tenant's Pro Rata Share of all Operating Expenses allocable to
the Occupancy Period. "Operating Expenses" means all costs and expenses incurred
by Landlord with respect to the ownership, maintenance and operation of the
Property including, but not limited to: maintenance, repair and replacement of
the heating, ventilation, air conditioning, plumbing, electrical, mechanical,
utility and safety systems, paving and parking areas, roads and driveways;
maintenance of exterior areas such as gardening and landscaping, snow removal
and signage; maintenance and repair of roof membrane, flashings, gutters,
downspouts, roof drains, skylights and waterproofing; painting; lighting;
cleaning; refuse removal; security; utility services attributable to the Common
Areas (as defined below); Building personnel costs; personal property taxes;
rentals or lease payments paid by Landlord for rented or leased personal
property used in the operation or maintenance of the Property; fees for required
licenses and permits; a property management fee,; and contributions to reserves
for any or all of the foregoing. Operating Expenses do not include: (a)
expenditures for capital improvements except (i) those which Landlord
anticipates will have the effect of reducing current and/or future Operating
Expenses or the rate of increase in Operating Expenses, and (ii) those required
by Legal Requirements or insurance requirements; (b) debt service under
mortgages; (c) costs of restoration to the extent of net insurance proceeds
received by Landlord; (d) leasing commissions and tenant improvement costs; and
(e) litigation expenses relating to disputes with tenants.

7

--------------------------------------------------------------------------------



ARTICLE VIII
USE OF PREMISES


8.1
MANNER OF USE.



Tenant will use the Premises only for the Permitted Uses. Tenant will not cause
or permit the Premises to be used in any way which (i) constitutes a violation
of any Legal Requirements (as defined below) or the rules and regulations (the
"Rules and Regulations") established by Landlord, a copy of which is attached as
Exhibit C, as they may be amended in writing by Landlord, (ii) annoys or
interferes with the rights of tenants of the Properly, or (iii) constitutes a
nuisance or waste or will invalidate any insurance carried by Landlord. Tenant
will obtain and pay for all necessary permits, including a certificate of
occupancy, and will promptly take all actions necessary to comply with all
applicable Federal, State or local statutes, ordinances, notes, regulations,
orders, recorded declarations, covenants and requirements (collectively, "Legal
Requirements") regulating the use by Tenant of the Premises, including, without
limitation, the Occupational Safety and Health Act and the Americans With
Disabilities Act.


8.2
ENVIRONMENTAL REQUIREMENTS.



(a)     Definition of "Hazardous Material". "Hazardous Material" means any
flammable items, explosives, radioactive materials, oil, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of "hazardous substances", "hazardous
wastes", "hazardous materials" or "toxic substances" now or hereafter regulated
under any Legal Requirements, including without limitation petroleum-based
products, paints, solvents, lead, cyanide, DDT, printing inks, acids,
pesticides, ammonia compounds and other chemical products, asbestos, PCBs and
similar compounds, and including any different products and materials which are
found to have adverse effects on the environment or the health and safety of
persons; provided, however, "Hazardous Material" does not include any de minimis
quantities of office or other cleaning supplies commonly used in accordance with
Legal Requirements.


(b)     Tenant's Obligations. Tenant will not cause or permit any Hazardous
Material to be generated, produced, brought upon, used, stored, treated or
disposed of in or about the Property by Tenant, its agents, employees,
contractors, sublessees or invitees without (i) the prior written consent of
Landlord, and (ii) complying with all applicable Legal Requirements pertaining
to the transportation, storage, use or disposal of such Hazardous Material
(collectively, "Environmental Laws"), including, but not limited to, obtaining
proper permits. Landlord is entitled to take into account such other factors or
facts Landlord deems reasonably relevant in granting or withholding consent to
Tenant's proposed activity with respect to Hazardous Material. Landlord will
not, however, be required to consent to the installation or use of any storage
tanks on the Property.


If Tenant's transportation, storage, use or disposal of Hazardous Materials
results in the contamination of the soil or surface or ground water, release of
a Hazardous Material or loss or damage to person(s) or property or the violation
of any Environmental Law, then Tenant agrees to: (x) notify Landlord immediately
of any contamination, claim of contamination, release, loss or damage, (y) after
consultation with Landlord, clean up the contamination in full compliance with
all Environmental Laws and (z) indemnify, defend and hold Landlord harmless from
and against any claims, suits, causes of action, costs and fees, including,
without limitation, attorney's fees and costs, arising from or connected with
any such contamination, claim of contamination, release, loss or damage. Tenant
will fully cooperate with Landlord and provide such documents, affidavits and
information as may be requested by Landlord (A) to comply with any Environmental
Law, (B) to comply with the request of any lender, purchaser or tenant, and/or
(C) as otherwise deemed reasonably necessary by Landlord in its discretion.
Tenant will notify Landlord promptly in the event of any spill or other release
of any Hazardous Material at, in, on, under or about the Premises which is
required to be reported to a governmental authority under any Environmental Law,
will promptly forward to Landlord copies of any notices received by Tenant
relating to alleged violations of any Environmental Law, will promptly pay when
due any fine or assessment against Landlord, Tenant or the Property and remove
or bond any lien filed against the Property relating to any violation of
Tenant's obligations with respect to Hazardous Material.

8

--------------------------------------------------------------------------------



(c)     Landlord's Rights. Landlord will have the right, but not the obligation,
without in any way limiting Landlord's other rights and remedies under this
Lease, to enter upon the Premises, or to take such other actions as it deems
necessary or advisable, to investigate, clean up, remove or remediate any
Hazardous Material or contamination by Hazardous Material present on, in, at,
under or emanating from the Premises or the Property in violation of Tenant's
obligations under this Lease or under any laws regulating Hazardous Material or
that Tenant is liable under this Lease to clean up, remove or remediate.
Landlord will have the right, at its election, in its own name or as Tenant's
agent, to negotiate, defend, approve and appeal, at Tenant's expense, any action
taken or order issued by any governmental agency or authority against Tenant,
Landlord or the Premises or the Property relating to any Hazardous Material or
under any related law or the occurrence of any event or existence of any
condition that would cause a breach of any of the covenants set forth in this
Section 8.2.


If Landlord determines in good faith that a release or other environmental
condition may have occurred during the Occupancy Period, at Tenant's cost,
Landlord may require an environmental audit of the Premises by a qualified
environmental consultant. Tenant will, at it sole cost and expense, take all
actions recommended in such audit to remediate any environmental conditions for
which it is responsible under this Lease.


8.3
LANDLORD'S ACCESS.



Landlord or its agents may enter the Premises, upon 24 hours notice to Tenant
(except in the case of an emergency), to show the Premises to potential buyers,
investors or tenants or other parties, for routine property inspections and
maintenance or for any other purpose Landlord deems reasonably necessary. During
the last 9 months of the Lease Term, Landlord may place customary "For Lease"
signs on the Premises.


8.4
COMMON AREAS.



(a)     Common Areas. "Common Areas" means all areas within the Property which
are available for the common use of tenants of the Property and which are not
leased or held for the exclusive use of Tenant or other tenants, including, but
not limited to, parking areas, driveways, sidewalks, access roads, landscaping,
and planted areas. Landlord, from time to time, may change the size, location,
nature, and use of any of the Common Areas, convert Common Areas into leaseable
areas, construct additional parking facilities in the Common Areas, and increase
or decrease Common Area land or facilities so long as Tenant's use of the
Premises is not materially affected.


(b)     Use of Common Areas. Tenant will have the non-exclusive right (in common
with other tenants and all others to whom Landlord has granted or may grant such
rights) to use the Common Areas, including the Parking Spaces, for the purposes
intended, subject to such reasonable rules and regulations as Landlord may
establish or modify from time to time. Tenant agrees to abide by all such rules
and regulations and to use its best efforts to cause others who use the Common
Areas with Tenant's express or implied permission to abide by the Rules and
Regulations. At any time, Landlord may close any Common Areas to perform any
acts as, in Landlord's reasonable judgment, are desirable to maintain or improve
the Property. Tenant will not interfere with the rights of Landlord, other
tenants, or any other person entitled to use the Common Areas.


(c)     Parking. Tenant shall be entitled to park in common with other tenants
of Landlord, and receive three (3) nonreserved, unassigned parking spaces for
every 1,000 square feet of rentable area of the Premises (i.e., eighty-nine (89)
spaces as of the date hereof). Tenant agrees not to overburden the parking
facilities, agrees to cooperate with Landlord and other tenants in the use of
parking facilities, and to abide by all rules and regulations regarding the use
of such parking facilities as may now exist, or as may hereinafter be
promulgated by Landlord. Said parking spaces shall be used for parking by
vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called "Permitted Size Vehicles." Vehicles other than Permitted Size
Vehicles shall be parked and loaded or unloaded as directed by Landlord.
Landlord reserves the right, in its absolute discretion, to determine whether
parking facilities are becoming overcrowded, and in such event, to allocate
parking spaces among tenants or to designate areas within which Tenant must
park. Landlord further reserves the right to modify, restripe, and otherwise
change the location of drives and parking spaces. Tenant and Tenant's employees,
visitors and customers assume all responsibility for damage and theft to
vehicles. Tenant shall repair or cause to be repaired, at Tenant's sole cost and
expense, any and all damage to the buildings on the Property caused by Tenant's,
or Tenant's employees', visitors' or customers' use of such parking areas
thereon.

9

--------------------------------------------------------------------------------



ARTICLE IX
CONDITION AND MAINTENANCE OF PREMISES


9.1
EXISTING CONDITIONS.



Tenant hereby accepts the Property and the Premises in their present condition,
subject to all Legal Requirements. Tenant acknowledges that neither Landlord nor
any agent of Landlord has made any representation as to the condition of the
Property or the suitability of the Property for Tenant's intended use, and
except as specifically set forth herein, no agreement of Landlord to alter,
remodel, decorate, clean or improve the Premises or Property (or to provide
Tenant with any credit or allowance for the same), have been made by or on
behalf of Landlord or relied upon by Tenant. Tenant represents and warrants that
Tenant has made its own inspection of and inquiry regarding the condition of the
Property and is not relying on any representations of Landlord or any broker
with respect thereto. Notwithstanding the foregoing, Landlord, at Landlord's
sole cost and expense, shall perform the improvements to the Premises as
described on Exhibit D attached hereto and made a pail hereof using building
standard materials and finishes ("Landlord's Work"). Landlord estimates that the
cost of Landlord's Work is Two Hundred Five Thousand Five Hundred Fifteen and
00/100 ($205,515.00) Dollars. In the event that Tenant requests changes to
Landlord's Work which will increase the cost thereof, Tenant shall pay to
Landlord any such additional costs (the "Excess Costs") upon demand by Landlord.
Tenant shall provide its own furniture, fixtures, equipment and appliances for
the Premises.


9.2
LANDLORD'S OBLIGATIONS.



Subject to the provisions of Article 10 (Casualty and Condemnation) and Tenant's
obligation to pay Additional Rent pursuant to Section 3.2, and except for damage
caused by any act or omission of Tenant or Tenant's employees, agents,
contractors or invitees, Landlord will maintain the Common Areas in good order,
condition and repair and will keep the foundation, roof, building systems
(including the heating, ventilating and air conditioning system), structural
supports and exterior walls of the improvements on the Property in good order,
condition and repair. Landlord will not be obligated to maintain or repair
windows, doors or plate glass. Tenant will promptly report in writing to
Landlord any defective condition known to it which Landlord is required to
repair. Landlord will repair, at Tenant's expense, any damage to the Property
caused by Tenant's acts or omissions which is Landlord's maintenance
responsibility. In the event that Landlord replaces the heating, ventilating and
air conditioning system serving the Premises (after its determination that such
replacement is necessary), the cost thereof shall accrue interest at a rate
reasonably determined by Landlord and shall be amortized over a term often (10)
years, with payments of principal and interest with respect to such replacement
cost to be made by Tenant to Landlord on a monthly basis from the date of an
invoice from Landlord to Tenant through the expiration of the Lease and paid
with Tenant's payments of Base Rent hereunder.

10

--------------------------------------------------------------------------------



9.3
TENANT'S OBLIGATIONS.



Subject to the provisions of Article 10 (Casualty and Condemnation), at its sole
cost and expense, Tenant will keep all portions of the Premises (including
without limitation, all systems and equipment, i.e., dock levelers, bumpers,
doors and floors including slabs and slab repairs, crack filling and joint
repairs, other than the heating, ventilating and air conditioning system, which
is to be maintained, repaired and replaced by Landlord as set forth above) in
good order, condition and repair (including repainting and refinishing, as
needed). If any portion of the Premises or any system or equipment in the
Premises which Tenant is obligated to repair can not be fully repaired or
restored, Tenant will promptly replace such portion of the Premises or system or
equipment. If the benefit or useful life of such replacement extends beyond the
Lease Term, Tenant will only pay for a prorated portion of the useful life of
such replacement. At Tenant's request, Landlord will perform Tenant's
maintenance and repair obligations under this Section 9.03 and Tenant will
reimburse Landlord for all costs incurred in doing so promptly upon receipt of
an invoice from Landlord.


9.4
ALTERATIONS, ADDITIONS, AND IMPROVEMENTS.



(a)     Tenant's Work. Tenant may not make any installations, alterations,
additions, or improvements or major repairs in or to the Premises without
obtaining Landlord's prior written consent. All work will be performed in
accordance with plans and specifications approved by Landlord. Tenant will
procure all necessary permits and licenses before undertaking any work on the
Premises and will perform all work in a good and workmanlike manner employing
materials of good quality and in conformity with all applicable Legal
Requirements and insurance requirements. Tenant will (i) employ only contractors
reasonably approved by Landlord, (ii) require all contractors employed by Tenant
to carry worker's compensation insurance in accordance with statutory
requirements and commercial general liability insurance covering such
contractors on or about the Premises with a combined single limit not less than
$1,000,000 and (iii) submit certificates evidencing such coverage to Landlord
prior to the commencement of any work. Landlord may inspect Tenant's work at
reasonable times. Tenant will prosecute and complete such work with reasonable
diligence and will provide Landlord with "as built" plans, copies of all
construction contracts and proof of payment for all labor and materials.


(b)     No Liens. Tenant will pay when due all claims for labor and material
furnished to the Premises and keep the Property at all times free from liens for
labor and materials. Tenant will give Landlord at least 20 days' prior written
notice of the commencement of any work on the Premises, regardless of whether
Landlord's consent to such work is required. Landlord may record and post
notices of non-responsibility on the Premises.


9.5
CONDITION UPON TERMINATION.



Upon the expiration or termination of the Lease Term, Tenant will surrender the
Premises to Landlord broom clean and in the condition which Tenant is required
to maintain the Premises under this Lease. Tenant will not be obligated to
repair any damage which Landlord is required to repair under Article 10
(Casualty and Condemnation). Landlord may require Tenant, at its expense, to
remove any alterations, additions or improvements (other than Landlord's Work),
as well as any and all signage installed by or for Tenant on the Premises or the
Building, prior to the expiration of the Lease and to restore the Premises and
the Building to their prior condition. With respect to any alterations,
additions or improvements which require Landlord's approval, Landlord will
specify if Tenant will be required to remove the same at the time of such
approval. Additionally, prior to the expiration or earlier termination of the
Lease Term or Tenant's right to possession of the Premises, Tenant shall remove
its furniture, equipment, trade fixtures, other items of personal property, and
any and all wiring and cabling (including but not limited to telephone, fiber
optic, computer, communications, and fire alarm wires and cables) from the
Premises, as well as any and all risers, plenums and conduits installed and used
exclusively by Tenant in the Building. If Tenant does not remove any such
alterations, additions, improvements, or items as set forth herein, Tenant shall
be conclusively presumed to have conveyed the same to Landlord free and clear of
any and all liens and security interests without further payment or credit by
Landlord to Tenant; or at Landlord's sole option, such items shall be deemed
abandoned, in which event Landlord may cause such items to be removed and
disposed of at Tenant's expense, without notice to Tenant and without obligation
to compensate Tenant, and Landlord shall, prior to returning the Security
Deposit to Tenant pursuant to Section 14.4 hereof, deduct the cost of such
removal and disposal from the Security Deposit, with any costs thereof in excess
of the Security Deposit to be paid by Tenant to Landlord upon demand.

11

--------------------------------------------------------------------------------



9.6
EXEMPTION OF LANDLORD FROM LIABILITY.



Landlord will not be liable for any damage or injury to the person, business (or
any loss of income therefrom), goods, wares, merchandise or other property of
Tenant, Tenant's employees, invitees, customers or any other person or about the
Property, whether such damage or injury is caused by or results from: (a) fire,
steam, electricity, water, gas or rain; (b) the breakage, leakage, obstruction
or other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures or any other cause; (c) conditions arising in
or about the Property, or from other sources or places; (d) any curtailment or
interruption in utility services or (e) any act or omission of any other tenant
of the Property. Tenant will give Landlord prompt notice upon the occurrence of
any accident or casualty at the Premises. The provisions of this Section will
not exempt Landlord from liability for its gross negligence or willful
misconduct; provided, however, Landlord will not be liable for any consequential
damages.


ARTICLE X
CASUALTY AND CONDEMNATION


10.1
DAMAGE TO PREMISES.



(a)   If the Premises are destroyed or rendered untenantable, either wholly or
in part, by fire or other casualty ("Casualty"), Tenant will immediately notify
Landlord in writing upon the occurrence of such Casualty. Landlord may elect
either to (i) repair the damage caused by such casualty as soon as reasonably
possible, in which case this Lease will remain in full force and effect, or (ii)
terminate the Lease Term as of the date the Casualty occurred. Landlord will
notify Tenant within 30 days after receipt of notice of the Casualty whether
Landlord elects to repair the damage or terminate the Lease Term. If Landlord
elects to repair the damage, Tenant will pay Landlord Tenant's Pro Rata Share of
the deductible amount (which deductible shall not exceed $25,000) under
Landlord's insurance allocable to the damage to the Premises and, if the damage
was due to an act or omission of Tenant or its employees, agents, contractors or
invitees, the difference between the actual cost of repair and any insurance
proceeds received by Landlord.


(b)   If (i) based on the estimate of Landlord's architect or contractor, it
will take Landlord more than 9 months to rebuild the Premises or (ii) the
Casualty occurs during the last 6 months of the Lease Term and the damage is
estimated by Landlord to require more than 30 days to repair, Tenant may elect
to terminate the Lease Term as of the date the Casualty occurred, which must be
exercised by written notification to Landlord within 10 days after the
occurrence of the Casualty.


(c)   If the Property is destroyed or damaged by Casualty and Landlord elects to
repair or restore the Property pursuant to the provisions of this Article 10,
any Rent payable during the period of such damage, repair and/or restoration
will be reduced according to the degree, if any, to which Tenant's use of the
Premises is impaired.


(d)   The provisions of this Article 10 will govern the rights and obligations
of Landlord and Tenant in the event of any damage or destruction of or to the
Property. Tenant waives the protection of any statute, code or judicial decision
which grants a tenant the right to terminate a lease in the event of the damage
or destruction of the leased property.

12

--------------------------------------------------------------------------------



10.2
CONDEMNATION.



If more than 20% of the floor area of the Premises or more than 25% of the
parking on the Property is taken by eminent domain, either Landlord or Tenant
may terminate the Lease Term as of the date the condemning authority takes title
or possession, by delivering notice to the other within 10 days after receipt of
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authority takes title or possession). If neither party
terminates the Lease Term, this Lease will remain hi effect as to the portion of
the Premises not taken, except that the Base Rent will be reduced in proportion
to the reduction in the floor area of the Premises. Any condemnation award or
payment will be paid to Landlord. Tenant will have no claim against Landlord for
the value of the unexpired lease term or otherwise; provided, however, Tenant
may make a separate claim with the condemning authority for its personal
property and/or moving costs so long as Landlord's award is not reduced thereby.


ARTICLE XI
ASSIGNMENT AND SUBLETTING


11.1
LANDLORD'S CONSENT REQUIRED.



Tenant will not assign or transfer this Lease or sublease the Premises or any
part thereof or interest therein, or mortgage, pledge or hypothecate its
leasehold interest, without Landlord's prior written consent, which will not be
unreasonably withheld. Unless Tenant is a publicly traded company, a transfer of
a controlling interest in Tenant will be deemed an assignment of this Lease. Any
attempted transfer without consent will be void and constitute a non-curable
Event of Default under this Lease (as defined below). Tenant's request for
consent will include the details of the proposed sublease or assignment,
including the name, business and financial condition of the prospective
transferee, financial details of the proposed transaction (e.g., the term of and
the rent and security deposit payable under any proposed assignment or
sublease), and any other information Landlord deems relevant. Landlord will have
the right to withhold consent, in its reasonable business judgment, or to grant
consent, based on the following factors: (i) the business of the proposed
assignee or subtenant and the proposed use of the Premises; (ii) the net worth
and financial condition of the proposed assignee or subtenant; (iii) Tenant's
compliance with all of its obligations under this Lease; and (iv) such other
factors as Landlord may reasonably deem relevant. Tenant will promptly furnish
to Landlord copies of all transaction documentation.


11.2
OFFER TO TERMINATE.



If Tenant desires to assign this Lease or sublease all or any part of the
Premises, Tenant will notify Landlord and Landlord for a period of 30 days will
have the right to terminate the Lease Term. If Tenant desires to sublease only a
portion of the Premises, and such portion is subdividable (with any costs paid
by Tenant), then the right to terminate may be exercised with respect to only
that portion of the Premises to be subleased. If Landlord elects not to
terminate the Lease Term as provided in this Section 11.2, Tenant shall pay to
Landlord 50% of any net profits (i.e., profits after deducting the actual bona
fide costs or expenses incurred by Tenant in connection with such assignment or
sublease, amortized monthly on a straight-line basis over the term of the
applicable sublease or assignment) received by Tenant from any assignment of
this Lease or sublet of the Premises.


11.3
NO RELEASE OF TENANT.



Notwithstanding any assignment or subletting, Tenant will at all times remain
fully responsible and primarily liable for the payment of Rent and compliance
with all of Tenant's obligations under this Lease. Consent to one transfer will
not be deemed a consent to any subsequent transfer or a waiver of the obligation
to obtain consent on subsequent occasions. If Tenant's assignee or transferee
defaults under this Lease, Landlord may proceed directly against Tenant without
pursuing remedies against the assignee or transferee.

13

--------------------------------------------------------------------------------



ARTICLE XII
DEFAULTS AND REMEDIES


12.1
COVENANTS AND CONDITIONS.



Tenant's performance of each of Tenant's obligations under this Lease is a
condition as well as a covenant. Tenant's right to continue in possession of the
Premises is conditioned upon such performance. Time is of the essence in the
performance by Tenant of all covenants and conditions.


12.2
DEFAULTS.



Each of the following constitutes an "Event of Default" under this Lease:


(a)   Tenant fails to pay Rent or any other sum payable under this Lease within
5 days after it is due;


(b)   Tenant fails to perform any of Tenant's other obligations under this Lease
and such failure continues for a period of 30 days after notice from Landlord;
provided that if more than 30 days are reasonably required to complete such
performance, Tenant will not be in default if Tenant commences such performance
within the 30 day period and thereafter diligently pursues its completion;


(c)   Tenant abandons the Premises; or


(d)   Tenant (or Guarantor) becomes insolvent or bankrupt, has a receiver or
trustee appointed for any part of its property, makes an assignment for the
benefit of its creditors, or any proceeding is commenced either by Tenant or
against it under any bankruptcy or insolvency laws, which proceeding is not
dismissed within 60 days; provided, however, if a court of competent
jurisdiction determines that any of the acts described in this subsection (d) is
not an Event of Default under this Lease, and a trustee is appointed to take
possession (or if Tenant remains a debtor in possession) and such trustee or
Tenant assigns, subleases, or transfers Tenant's interest hereunder, then
Landlord will receive, as Additional Rent, the excess, if any, of the rent (or
any other consideration) paid in connection with such assignment, transfer or
sublease over the rent payable by Tenant under this Lease.


12.3
REMEDIES.



On the occurrence of an Event of Default, Landlord may, at any time thereafter,
with or without notice or demand, and without limiting Landlord in the exercise
of any right or remedy which Landlord may have:


(a)   Terminate the Lease Term by written notice to Tenant. Tenant will then
immediately quit and surrender the Premises to Landlord, but Tenant will remain
liable as hereinafter provided. Following termination, without prejudice to
other remedies Landlord may have by reason of Tenant's default or of such
termination, Landlord may (i) peaceably reenter the Premises upon voluntary
surrender by Tenant or remove Tenant therefrom and any other persons occupying
the Premises, using such legal proceedings as may be available; (ii) repossess
the Premises or relet the Premises or any part thereof for such term (which may
be for a term extending beyond the Lease Term), at such rental and upon such
other terms and conditions as Landlord in Landlord's sole discretion determines,
with the right to make alterations and repairs to the Premises; and (iii) remove
all personal property therefrom.

14

--------------------------------------------------------------------------------



The amount of damages Tenant will pay to Landlord following termination will
include all Rent unpaid up to the termination of the Lease Term, the value of
any free or reduced rent provided for in this Lease, costs and expenses incurred
by Landlord due to such Event of Default and, in addition, Tenant will pay to
Landlord as damages, at the election of Landlord (if Landlord shall elect
subsection (y) below, it may cease such election at any time), either (x) the
amount, discounted to present value (at the then Federal Reserve Bank discount
rate) by which, at the time of the termination of the Lease Term or of Tenant's
right to possession (or at any time thereafter if Landlord initially elects
damages under subsection (y) below), (i) the aggregate of the Rent and other
charges projected over the period commencing with such termination and ending on
the expiration date of this Lease exceeds (ii) the aggregate projected rental
value of the Premises for such period; or (y) amounts equal to the Rent and
other charges which would have been payable by Tenant had the Lease Term or
Tenant's right to possession not been so terminated, payable upon the due dates
therefor specified herein following such termination and until the expiration
date of this Lease, provided, however, that if Landlord re-lets the Premises
during such period, Landlord will credit Tenant with the net rents received by
Landlord from such re-letting, such net rents to be determined by first
deducting from the gross rents received from such re-letting the expenses
incurred or paid by Landlord in terminating this Lease, and the reasonable
expenses of re-letting, including, without limitation, altering and preparing
the Premises for new tenants, brokers' commissions and legal fees, it being
understood that any such reletting may be for a period equal to or shorter or
longer than the remaining Lease Term; and provided, further, that in no event
(i) will Tenant be entitled to receive any excess of such net rents over the
sums payable by Tenant to Landlord hereunder or (ii) will Tenant be entitled in
any suit for the collection of damages pursuant to this subsection (y) to a
credit in respect of any net rents from a re-letting except to the extent that
such net rents are actually received by Landlord prior to the commencement of
such suit.


If the Premises or any part thereof are re-let in combination with other space,
then proper apportionment on a square foot area basis will be made of the rent
received from such re-letting and of the expenses of re-letting. In calculating
the Rent and other charges under subsection (x) above, there will be included,
in addition to the Rent, other considerations agreed to be paid or performed by
Tenant, on the assumption that all such considerations would have remained
constant for the balance of the full Lease Term hereby granted. Landlord may
re-let the Premises or any part thereof for such rent and on such terms as it
determines (including the right to re-let the Premises for a greater or lesser
term than the Lease Term, the right to re-let the Premises as part of a larger
area and the right to change the character or use made of the Premises).
Landlord will use reasonable efforts to re-let the Premises and otherwise to
mitigate Tenant's damages upon redelivery of the Premises to Landlord. Suit or
suits for the recovery of damages, or any installments thereof, may be brought
by Landlord from time to time at its election, and nothing contained herein will
be deemed to require Landlord to postpone suit until the date when the Lease
Term would have expired if it had not been terminated hereunder.


(b)   Maintain Tenant's right to possession, in which case this Lease will
continue in effect whether or not Tenant has abandoned the Premises. In such
event, Landlord will be entitled to enforce all of Landlord's rights and
remedies under this Lease, including the right to recover the Rent as it becomes
due.


(c)   Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Property is located.


12.4
DAMAGES.



On any termination, Landlord's damages will include all costs and fees,
including reasonable attorneys' fees that Landlord incurs in connection with any
bankruptcy court or other court proceeding with respect to the Lease, the
obtaining of relief from any stay in bankruptcy restraining any action to evict
Tenant, or the pursuing of any action with respect to Landlord's right to
possession of the Premises. All such damages suffered (apart from Rent payable
hereunder) will constitute pecuniary damages which will be paid to Landlord
prior to assumption of the Lease by Tenant or any successor to Tenant in any
bankruptcy or other proceedings.

15

--------------------------------------------------------------------------------



12.5
CUMULATIVE REMEDIES.



Except as otherwise expressly provided herein, any and all rights and remedies
which Landlord may have under this Lease and at law and equity are cumulative
and will not be deemed inconsistent with each other, and any two or more of all
such rights and remedies may be exercised at the same time to the greatest
extent permitted by law.


ARTICLE XIII
PROTECTION OF LENDERS


13.1
SUBORDINATION.



This Lease shall be automatically subordinated to any Mortgage encumbering the
Property. Landlord shall use commercially reasonable efforts to provide to
Tenant an instrument in commercially reasonable form providing that the ground
lessor, mortgagor or beneficiary of such Mortgage agrees that in the event of
the foreclosure or termination of such Mortgage, this Lease and the rights of
Tenant hereunder will continue in full force and effect so long as Tenant
continues to comply with all its obligations hereunder. "Mortgage" includes any
mortgage, deed of trust or ground lease, together with any amendments,
additional advances, restatements, modifications or consolidations of such
instrument. If any ground lessor, beneficiary or mortgagee elects to have this
Lease prior to the lien of its Mortgage and gives written notice thereof to
Tenant, this Lease will be deemed prior to such Mortgage whether this Lease is
dated prior or subsequent to the date of said Mortgage or the date of recording
thereof.


13.2
ATTORNMENT.



If Landlord's interest in the Property is acquired by any ground lessor,
beneficiary, mortgagee, or purchaser at a foreclosure sale, Tenant will attorn
to the transferee of or successor to Landlord's interest in the Property and
recognize such transferee or successor as successor Landlord under this Lease.
Tenant waives the protection of any statute or rule of law which gives Tenant
any right to terminate this Lease or surrender possession of the Premises upon
the transfer of Landlord's interest.


13.3
ESTOPPEL CERTIFICATES.



Within 10 days after Landlord's request, Tenant will execute, acknowledge and
deliver to Landlord a written statement certifying: (i) that none of the terms
or provisions of this Lease have been changed (or if they have been changed,
stating how they have been changed); (ii) that this Lease has not been canceled
or terminated; (iii) the last date of payment of the Base Rent and other charges
and the time period covered by such payment; (iv) that Landlord is not in
default under this Lease (or if Landlord is claimed to be in default, setting
forth such default in reasonable detail); and (v) such other information with
respect to Tenant or this Lease as Landlord may reasonably request or which any
prospective purchaser or encumbrancer of the Property may require. Landlord may
deliver any such statement by Tenant to any prospective purchaser or
encumbrancer of the Property, and such purchaser or encumbrancer may rely
conclusively upon such statement as true and correct. If Tenant does not deliver
such statement to Landlord within such 10 day period, Landlord, and any
prospective purchaser or encumbrancer, may conclusively presume and rely upon
(and Tenant will be estopped from denying): (i) that the terms and provisions of
this Lease have not been changed except as otherwise represented by Landlord;
(ii) that this Lease has not been canceled or terminated except as otherwise
represented by Landlord; (iii) that not more than one month's Base Rent or other
charges have been paid in advance; and (iv) that Landlord is not in default
under this Lease.

16

--------------------------------------------------------------------------------



13.4
TENANT'S FINANCIAL CONDITION.



Within 10 days after request from Landlord from time to time, Tenant will
deliver to Landlord Tenant's financial statements (audited, if available) for
the most recent two fiscal years. Such financial statements may be delivered to
Landlord's mortgagees and lenders and prospective mortgagees, lenders and
purchasers. Landlord shall exercise commercially reasonable efforts to keep all
non-public financial statements confidential to Landlord and such mortgagees or
prospective purchasers and their respective attorneys, accountants and
representatives, and Landlord will use them only in connection with the Property
and this Lease.


ARTICLE XIV
MISCELLANEOUS PROVISIONS


14.1
COVENANT OF QUIET ENJOYMENT.



Tenant on paying the Rent and performing its obligations hereunder will
peacefully and quietly have, hold and enjoy the Premises throughout the Lease
Term without any manner of hindrance from Landlord, subject however to all the
terms and provisions hereof.


14.2
LANDLORD'S LIABILITY AND INDEMNITY.



The obligations of this Lease run with the land, and this Lease will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. No owner of the Property will be liable under this Lease
except for breaches of Landlord's obligations occurring while it is owner of the
Property. The obligations of Landlord will be binding upon the assets of
Landlord which comprise the Property but not upon other assets of Landlord. No
individual Representative will be personally liable under this Lease or any
other instrument, transaction or undertaking contemplated hereby.


To the fullest extent permitted by law, Landlord will indemnify and hold
harmless Tenant from any liabilities, losses, damages, costs, expenses
(including reasonable attorneys' fees and expenses), causes of action, suits,
claims, demands or judgments arising from any act of negligence of Landlord,
except to the extent arising out of Tenant's negligence or willful misconduct or
breach of this Lease. This indemnity does not cover claims arising from the
presence or release of Hazardous Materials.


14.3
NOTICE TO LANDLORD.



Tenant will give written notice of any failure by Landlord to perform any of its
obligations under this Lease to Landlord and to any ground lessor, mortgagee or
beneficiary under any Mortgage encumbering the Property whose name and address
have been furnished to Tenant. Landlord will not be in default under this Lease
unless Landlord (or such ground lessor, mortgagee or beneficiary) fails to cure
such non-performance within 30 days after receipt of Tenant's notice or such
longer period as may be required to diligently complete such matter. If Landlord
(or such ground lessor, mortgagee or beneficiary) can not perform any of its
obligations due to events beyond its reasonable control, the time provided for
performing such obligations will be extended by a period of time equal to the
duration of such events. Events beyond Landlord's reasonable control include,
but are not limited to, acts of God, war, civil commotion, labor disputes,
strikes, fire, flood or other casualty or weather conditions, shortages of labor
or material, and Legal Requirements.


14.4
HOLDING OVER.



If Tenant does not vacate the Premises upon the expiration or earlier
termination of this Lease, (i) Tenant will indemnify Landlord against all
damages, costs, liabilities and expenses, including attorneys' fees, which
Landlord incurs on account of Tenant's failure to vacate and (ii) the Base Rent
will increase to 150% of the Base Rent then in effect, payable to Landlord in
monthly installments without pro-ration for any partial month, and Tenant's
obligation to pay Additional Rent will continue. Any holdover by Tenant does not
constitute an extension of the Lease or recognition by Landlord of any right of
Tenant to remain in the Premises.

17

--------------------------------------------------------------------------------



14.5
LANDLORD'S CONSENT.



Tenant will pay Landlord its reasonable fees and expenses incurred in connection
with any act by Tenant which requires Landlord's consent or approval under this
Lease.


14.6
LANDLORD'S RIGHT TO CURE.



If Tenant defaults in the performance of any obligation under this Lease,
Landlord will have the right (but is not required) to perform such obligation
and, if necessary, to enter upon the Premises. All costs incurred by Landlord
(together with interest at the rate of 15% per year but not to exceed the
highest legal rate) will be deemed to be Additional Rent under this Lease and
will be payable to Landlord immediately on demand. Landlord may exercise the
foregoing rights without waiving any of its other rights or releasing Tenant
from any of its obligations under this Lease.


14.7
INTERPRETATION.



The captions of the Articles or Sections of this Lease are not a part of the
terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular includes the plural and the plural includes the singular.
The masculine, feminine and neuter genders each include the other. In any
provision relating to the conduct, acts or omissions of Tenant, the term
"Tenant" includes Tenant's agents, employees, contractors, invitees, successors
or others using the Premises with Tenant's express or implied permission. This
Lease does not, and nothing contained herein, will create a partnership or other
joint venture between Landlord and Tenant. A determination by a court of
competent jurisdiction that any provision of this Lease or any part thereof is
illegal or unenforceable will not invalidate the remainder of such provision,
which will remain in full force and effect.


14.8
INCORPORATION OF PRIOR AGREEMENTS; MODIFICATIONS.



This Lease is the only agreement between the parties pertaining to the lease of
the Premises. All amendments to this Lease must be in writing and signed by all
parties. Any other attempted amendment will be void.


14.9
NOTICES.



All notices, requests and other communications required or permitted under this
Lease will be in writing and personally delivered or sent by a national
overnight delivery service which maintains delivery records. Notices will be
delivered to Tenant's Notice Address or to Landlord's Notice Address, as
appropriate. All notices will be effective upon delivery (or refusal to accept
delivery). Either party may change its notice address upon written notice to the
other party.


14.10
WAIVERS.



All waivers will be in writing and signed by the waiving party. Landlord's
failure to enforce any provision of this Lease or its acceptance of Rent is not
a waiver and will not prevent Landlord from enforcing that provision or any
other provision of this Lease in the future. No statement on a payment check
from Tenant or in a letter accompanying a payment check will be binding on
Landlord. Landlord may, with or without notice to Tenant, negotiate such check
without being bound by to the conditions of such statement.

18

--------------------------------------------------------------------------------



14.11
BINDING EFFECT; CHOICE OF LAW.



This Lease will bind any party who legally acquires any rights or interest in
this Lease from Landlord or Tenant, provided that Landlord will have no
obligation to Tenant's successor unless the rights or interests of Tenant's
successor are acquired in accordance with the terms of this Lease. The laws of
the state in which the Property is located govern this Lease. The parties hereto
waive trial by jury in any action, proceeding or counterclaim brought by any
party(ies) against any other party(ies) on any matter arising out of or in any
way connected with this Lease or the relationship of the parties hereunder.


14.12
EXECUTION OF LEASE.



This Lease may be executed in counterparts and, when all counterpart documents
are executed, the counterparts will constitute a single binding instrument.
Landlord's delivery of this Lease to Tenant is not be deemed to be an offer to
lease and will not be binding upon either party until executed and delivered by
both parties.


14.13
SURVIVAL.



All representations and warranties of Landlord and Tenant, Tenant's indemnity
under Section 6.4, the provisions of Section 8.2 and all obligations of Tenant
to pay Additional Rent hereunder, shall survive the termination of this Lease.


14.14
SECURITY DEPOSIT.



Upon the execution of this Lease and as a condition precedent to the
effectiveness of this Lease, Tenant shall deposit with Landlord the Security
Deposit. Landlord may, at its option, apply all or part of the Security Deposit
to any unpaid Rent or other charges due from Tenant, cure any other defaults of
Tenant, or compensate Landlord for any loss or damage which Landlord may suffer
due to Tenant's default. If Landlord uses any part of the Security Deposit,
Tenant will restore the Security Deposit to its full amount within 10 days after
Landlord's request. No interest will be paid on the Security Deposit, no trust
relationship is created herein between Landlord and Tenant with respect to the
Security Deposit, and the Security Deposit may be commingled with other funds of
Landlord. Upon expiration or termination of this Lease not resulting from
Tenant's default and after Tenant has vacated the Premises in the manner
required by this Lease, Landlord will pay to Tenant any balance of the Security
Deposit not applied pursuant to this Section. If the Security Deposit is in the
form of an unconditional, irrevocable letter of credit, such letter of credit
will be issued by a financial institution approved by Landlord and in the form
of Exhibit E attached hereto and made a part hereof. Tenant acknowledges that
any failure of the issuing bank to renew the letter of credit for an additional
period of one (1) year (unless the letter of credit has been reduced to $0 as
set forth below, or the Term has expired) shall constitute an Event of Default
hereunder, entitling Landlord to immediately draw down on such letter of credit
without notice to Tenant.


So long as Tenant is not in default under the terms of the Lease (and no
condition exists which, but for the passage of time or the giving of notice
would constitute a default hereunder), upon notice to Landlord, and Landlord's
written approval thereof, the Letter of Credit may be reduced as follows (a) to
$75,000 on the first day of the third (3rd) Lease Year, (b) to $50,000 on the
first day of the fourth (4th) Lease Year, (c) to $25,000 on the first day of the
fifth (5th) Lease Year, and (d) to $0 on the first day of the sixth (6th) Lease
Year. If Tenant is not entitled to any one reduction, as set forth above, Tenant
shall not be entitled to any further reductions hereunder. Upon reduction of the
amount of the Letter of Credit, Tenant shall deliver to Landlord an amendment to
the Letter of Credit setting forth the new amount thereof. If the Letter of
Credit has not been released as set forth above, within forty-five (45) days of
the Expiration Date, provided no draw is pending or has been made with the
issuer of said Letter of Credit by Landlord, and Tenant is not in default (nor
are there any conditions which, but for the passage of time or the giving of
notice would constitute a default hereunder), Tenant shall be entitled to a full
release of the Letter of Credit.

19

--------------------------------------------------------------------------------



14.15
ACTS OF GOD.



In any case where either party hereto is required to do any act, delays caused
by or resulting from Acts of God, war, civil commotion, fire, floor or other
casualty, labor difficulties, shortages of labor, materials or equipment,
government regulations, unusually severe weather, or other causes beyond such
party's reasonable control, shall not be counted in determining the time during
which work shall be completed, whether such time be designated by a fixed date,
a fixed time or a "reasonable time", and such time shall be deemed to be
extended by the period of such delay.


14.16
INTENTIONALLY DELETED.



14.17
INTENTIONALLY DELETED.



14.18
NO OTHER BROKERS.



Landlord and Tenant each represent and warrant to the other that the Brokers are
the only agents, brokers, finders or other parties with whom it has dealt who
may be entitled to any commission or fee with respect to this Lease or the
Premises or the Property. Landlord and Tenant each agree to indemnify and hold
the other party harmless from any claim, demand, cost or liability, including,
without limitation, attorneys' fees and expenses, asserted by any party other
than the Brokers based upon dealings with that party.


14.19
LEGAL COSTS.



In any enforcement proceeding brought by either party with respect to this
Lease, the non-prevailing party will pay to the prevailing party in such
proceeding all costs, including reasonable attorneys' fees and court costs,
incurred by such other party with respect to said proceeding and any appeals
therefrom.


14.20
ADDITIONAL PROVISIONS.



The exhibits, if any, attached hereto, are incorporated herein by reference.


SIGNATURES FOLLOW ON NEXT PAGE

20

--------------------------------------------------------------------------------



Signed on June 6, 2006


LANDLORD:


BASS LAKEJ&EALTY LLC, a Delaware limited liability company


By:
/s/ Randolph L. Razazian III
   
Name: Randolph L. Razazian III
 
Title: Manager





Signed on May 31, 2006


TENANT:


APA CABLES & NETWORKS, INC., a Minnesota corporation




By:
/s/ Cheri B Podzimek
   
Name: Cheri B Podzimek
 
Title: President


21

--------------------------------------------------------------------------------



EXHIBIT A 
THE PROPERTY


Lot 1, Block 1, NATHAN 54 CENTER, Hennepin County, Minnesota,


(Abstract property).

A-1

--------------------------------------------------------------------------------



EXHIBIT "B"
 
[graph1.jpg]


--------------------------------------------------------------------------------



EXHIBIT C
RULES AND REGULATIONS


1.     No sign, placard, picture, advertisement, name, notice or sun screening
shall be inscribed, displayed, printed or affixed on or to any part of the
outside or inside of the Building without the written consent of Landlord first
had and obtained and in the absence thereof, Landlord shall have the right to
remove any such sign, placard, picture, advertisement, name or notice without
notice to and at the expense of Tenant. All approved signs of lettering on doors
shall be printed, painted, affixed or inscribed at the sole risk and expense of
Tenant by a licensed contractor approved by Landlord and subject to all laws,
ordinances rules, regulations and recommendations of all governmental and
quasi-governmental authorities having jurisdiction thereover and all insurance
companies and fire rating agencies which insure the Building. Tenant shall not
place anything or allow anything to be placed near the glass of any window,
door, partition or wall which may appear unsightly from outside the Premises.
Landlord may specify a Building standard window covering for all exterior
windows.


2.     All parking shall be within the property boundaries of the Property and
within marked parking spaces. There should be no on-street parking and at no
time shall any Tenant obstruct any driveways or loading areas intended for the
use of other tenants, their employees, agents, customers and invitees. The
driveways and parking areas at the Property are for the joint and non-exclusive
use of Landlord's tenants, -their employees, agents, customers and invitees,
unless specifically marked to the contrary. In the event Tenant, its agents,
customers and/or invitees use a disproportionate portion of the parking areas,
Landlord shall have the right to restrict Tenant, its agents, customers and/or
invitees to certain parking areas. Tenant shall not permit any fleet trucks to
park overnight in the Property's parking areas without Landlord's prior written
approval.


3.     Unless specifically approved by Landlord in writing, no materials,
supplies or equipment shall be stored anywhere in, on or about the Building
except inside the Premises. Trash receptacles may not be placed in the service
areas except by Landlord. If Landlord does not supply trash receptacles, Tenant
shall furnish its own receptacles, and shall place such receptacles in a
location designated by Landlord.


4.     No additional locks, other than Landlord approved entry systems, shall be
placed on the doors of the Premises by Tenant nor shall any existing locks be
changed unless Landlord is immediately furnished with two keys thereto. Landlord
will, without charge, furnish Tenant with two keys for each lock on the entrance
doors to the Premises when Tenant assumes possession, with the understanding
that at the termination or expiration of the Term of this Lease the keys to the
Premises shall be returned to Landlord.


5.     Tenant will refer all contractors, contractor's representatives and
installation technicians rendering any service on or to the Premises for Tenant
to Landlord for its approval and supervision before performance of any service.
This provision shall apply to all work performed in the Building, including, but
not limited to, installation of electrical devices and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other portion of the Building.


6.     No Tenant shall at any time occupy or allow any person to occupy any part
of the Premises or the Property as sleeping or lodging quarters.


7.     Tenant shall not place, install or operate on the Premises or in any part
of the Property, any engine, stove or machinery, or conduct mechanical
operations or cook thereon or therein, or place or use in or about the Premises
any explosives, gasoline, kerosene, oil, acids, caustics or any other flammable,
explosive or Hazardous Material without the prior written consent of Landlord.
The foregoing shall not prohibit the use of microwave ovens.


8.     Windows facing the Building exterior shall at all times be wholly clear
and uncovered (except for such blinds or curtains or other window coverings
Landlord may provide or approve) so that a full unobstructed view of the
interior of the Premises may be had from outside the Building.

C-1

--------------------------------------------------------------------------------



9.     The sidewalks, parking lots and exits shall not be obstructed by Tenant,
its employees, agents, contractors, subtenants or assigns or used for any
purpose other than for ingress to and egress from the Premises.


10.     Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and vibrations, or interfere
in any way with other Tenants or those having business in the Building, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building.


11.     Landlord reserves the right to exclude or expel from the Property any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who may in any manner do any act in violation of any law
or any rule or regulations of the Property.


12.     Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name of the Building and street address of
the Building of which the Premises are a part.


13.     Tenant shall not disturb, solicit or canvass any occupant of the
Building and shall cooperate to prevent same.


14.     Without the prior written consent of Landlord, Tenant shall not use the
name of the Building or Property in connection with or in promoting or
advertising the business of Tenant except as Tenant's address.


15.     Landlord shall have the right to control and operate the common areas of
the Property, the public facilities thereof, as well as the facilities furnished
for the common use of all Tenants, in such manner as it deems appropriate.


16.     No satellite dish, radio, television or other aerial or equipment of any
kind may be placed or installed on the roof or on any exterior wall of the
Premises or on the grounds or common areas of the Property without the prior
written consent of Landlord in each instance. Any equipment so installed without
such written consent shall be at the sole risk of Tenant and shall be subject to
removal without notice at any time and Tenant shall pay to Landlord, on demand,
as additional rent, the cost of any damages occasioned thereby including, but
not limited to, the cost to replace any warranty voided or diminished by such
installation and the cost of removal and repairs.


17.     Landlord shall have the right from time to time to modify, add to or
delete any of these rules and regulations at Landlord's discretion, provided
that any changes are uniformly applied to all Tenants.

C-2

--------------------------------------------------------------------------------



EXHIBIT D
DESCRIPTION OF LANDLORD'S WORK


Landlord shall make the improvements to the Premises shown on the attached space
plan prepared by WCL Architects dated September 21, 2005, updated on January 20,
2006, and further updated on March 3, 2006, using building standard colors,
materials and finishes, mutually agreed upon by Landlord and Tenant.


If Tenant does not choose a color, material, finish, or other items needed in
connection with Landlord's Work within two (2) days of the date of Landlord's
request, Landlord shall, in its sole discretion, choose such color, material,
finish or other item on Tenant's behalf.


[Insert Space Plan]

D-1

--------------------------------------------------------------------------------


 
[graph2.jpg]
 

--------------------------------------------------------------------------------


EXHIBIT E
FORM OF LETTER OF CREDIT



   
, 2006



Irrevocable Letter of Credit No.
   



Beneficiary:


Bass Lake Realty LLC
c/o Great Point Investors LLC
Two Center Plaza, Suite 410
Boston, MA 02108
Attn: Joseph A. Versaggi


Applicant:


APA Cables & Networks, Inc.
5480 Nathan Lane
Plymouth, MN 55442
Attn: Cheri Podzimek


Expiration Date: November 30, 2007


Ladies and Gentlemen:


________________ ("Issuer") hereby issues our Irrevocable Letter of Credit No.
_____ in Beneficiary's favor in the amount of One Hundred Thousand ($100,000.00)
U.S. Dollars available by your sight drafts drawn on us and accompanied by a
written statement signed on behalf of Beneficiary, stating as follows:


Either:
"The undersigned certifies that the Beneficiary is entitled to draw under the
Irrevocable Letter of Credit No. _____ pursuant to the terms of a Lease, dated
May____, 2006, as amended, between Beneficiary, as landlord, and Applicant, as
tenant (the "Lease")."




Or:
In the event that the Lease has not expired and/or this Irrevocable Letter of
Credit has not been reduced to $0: "The undersigned certifies that the
Beneficiary has received a written notice from the Issuer that Irrevocable
Letter of Credit No. will not be renewed for an additional one (1) year period
beyond the expiration date thereof."



Or:
"The undersigned certifies that the Beneficiary is entitled to draw under the
Irrevocable Letter of Credit No. ____ because Applicant has filed a voluntary
bankruptcy petition under 11 USC 101 et seq., as amended, or under the
insolvency laws of any jurisdiction."



Or:
"The undersigned certifies that the Beneficiary is entitled to draw under the
Irrevocable Letter of Credit No. _____ because an involuntary petition under 11
USC 101 et seq., as amended, or under the insolvency laws of any jurisdiction
has been filed against Applicant."


E-1

--------------------------------------------------------------------------------



Partial drawings are permitted.


Upon receipt of Exhibit A from Beneficiary, this Letter of Credit shall be
automatically reduced.


We engage with you that all drafts drawn under and in compliance with the terms
of this Irrevocable Letter of Credit will be duly honored if presented to us on
or before the expiration date set forth above. Any draft drawn by you under this
Irrevocable Letter of Credit must bear the clause "Drawn on Irrevocable Letter
of Credit No. ______ of _____________________".


This credit is transferable in its entirety (but not in part). Any transferee
shall succeed to all of the rights of the transferor hereunder. A transfer of
the right to draw under this credit shall be effected by our receipt of this
credit and a signed completed request for transfer in the form of Exhibit B
hereto. We shall effect the transfer and advise the parties accordingly.


It is a condition of this Letter of Credit that it shall be considered
automatically extended without amendment for one year from the present or any
future expiration date unless we notify you in writing at least thirty (30) days
prior to any such expiration date that this letter of Credit will not be
renewed.


Notwithstanding any other provision herein this Letter of Credit will not extend
beyond November 3 0,2013.


This Irrevocable Letter of Credit sets forth in full the terms of our
undertaking, and such undertaking shall not in any way be limited, modified,
amended or amplified, except by a written document executed by the parties
hereto.


Except as otherwise expressly stated herein, this Irrevocable Letter of Credit
is subject to the "International Standby Practices" (ISP98) International
Chamber of Commerce (Publication No. 590)."


Very truly yours,


By:
     
Name:
 
Title:


E-2

--------------------------------------------------------------------------------



EXHIBIT A
Reduction Certificate


U.S. Bank National Association
800 Nicollet Mall, BC-MN-H20G
Minneapolis, Minnesota 55402


RE:
Standby Letter of Credit Number XXXX

 
Dated: (ISSUE DATE)



To Whom It May Concern:


We hereby certify to U.S. Bank National Association that the available balance
of Letter of Credit Number XXXXX may be reduced by $ _________ to a new balance
of $ _________.


In witness hereof, I have executed and delivered this certificate as of the
____________________ day of ___________, 20__.



       
(BENEFICIARY'S NAME)
           
Its:
   


E-3

--------------------------------------------------------------------------------



TRANSFER OF LETTER OF CREDIT IN ITS ENTIRETY
EXHIBIT B TO STANDBY LETTER OF CREDIT NO. XXXXX


TO:
U.S. BANK NATIONAL ASSOCIATION
FROM:

 
800 Nicollet Mali, BC-MN-H20G

 
Minneapolis, Minnesota 55402

 
612-303-7396/7395

 
Re:
Letter of Credit No.
 
   Issued by:
U.S. Bank National Association



We, the undersigned beneficiary, hereby authorize and direct you to transfer
irrevocably the referenced letter of credit in its entirety


To:   
 
Whose Address is:   
               
(Herein called the “transferee”) with no changes in terms and conditions of the
Letter of Credit.



We are returning the original instrument, including original amendments, if any,
to you herewith in order that you may deliver it to the transferee together with
your customary Letter of Transfer. Enclosed is our check/draft for the transfer
fee of 0.25% of the face amount of the letter of credit (minimum $250.00).


Any amendments to the Letter of Credit that you may issue or receive are to be
advised by you directly to the transferee, and the documents (including drafts
if required under the Credit) of the transferee are to be processed by you (or
any intermediary) without our intervention and without any further
responsibility on your part to us.


We understand that pursuant to U.S. law, you are prohibited from issuing,
transferring, accepting or paying letters of credit to any party or entity
identified by the Office of Foreign Assets Control, U.S. Department of Treasury,
or subject to the denial of export privileges by the U.S. Department of
Commerce.


**THE SIGNATURE OF THE BENEFICIARY WITH TITLE AS STATED CONFORMS WITH THAT ON
FILE WITH US AND IS AUTHORIZED FOR THE EXECUTION OF SUCH INSTRUCTION.
 




           
(Official Bank Stamp)
   
(Name of Beneficiary)
     
By:
   
(Name of Bank)
 
 
(Authorized Signature)
           
(Address of Bank)
   
(Title)
By:
       
 
(Authorized Signature)
   
(Telephone Number)
     
Date:
   
(Title)
 
 
             
(Telephone Number)
     
Date:
       

 
 
E-4

--------------------------------------------------------------------------------



